Citation Nr: 0947654	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a hearing at the RO in June 2008 
before the undersigned.  A transcript of the proceeding is of 
record.  The Board remanded the claim in October 2008 for 
further development and consideration.  In July 2009, the 
matter was referred to a VA physician who is an 
otolaryngologist, who submitted an opinion dated in August 
2009.


FINDING OF FACT

The Veteran's hearing was noted to have been normal on 
service entrance examination; he clearly and unmistakably had 
bilateral hearing loss prior to serving on active duty; and 
this disability was permanently exacerbated beyond its 
natural progression during service.


CONCLUSION OF LAW

The Veteran's pre-existing bilateral hearing loss was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the RO will be assigning the 
degree of disability and effective date in a subsequent 
decision.  The Veteran will have an opportunity to disagree 
with this future decision if he desires.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran acknowledges he had bilateral hearing loss before 
serving on active duty and that he wore hearing aids for a 
time in grade school.  But he contends that his pre-existing 
condition was permanently worsened by the noise from gunfire 
he was exposed to in service.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled into service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Temporary 
or intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994).  The base line to measure any worsening of a 
disability is the veteran's disability as shown in all of her 
medical records, not on the happenstance of whether she was 
symptom-free when she enlisted.  Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Ear and auditory acuity examinations on entrance into service 
were normal.  The Veteran is entitled to the presumption of 
soundness regarding his hearing.  To rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear 
and unmistakable evidence both: 1) that the disease or injury 
existed prior to service; and 2) that the disease or injury 
was not aggravated by service.  The veteran is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  38 U.S.C.A. § 1111; Wagner 
v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).

While contemporaneous clinical evidence 
or recorded history may often be 
necessary to satisfy the heavy burden of 
rebutting the statutory presumption of 
soundness . . . there is no absolute rule 
in the statute, the regulation, or the 
case law requiring such evidence before 
the presumption can be rebutted.  In a 
case . . . in which a latter medical 
opinion is based on statements made by 
the veteran about the pre-service history 
of his condition, contemporaneous 
clinical evidence may not be necessary.

Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

The opinion of the VA otolaryngologist dated in August 2009, 
rendered after consideration of the Veteran's claims file 
containing in-service and post service clinical records, 
clearly and unmistakably shows that the Veteran's bilateral 
hearing loss was present prior to service.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (adoption of an expert 
medical opinion may satisfy the statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  There is no competent medical evidence 
to the contrary.  Significantly, the Veteran concedes that he 
had bilateral hearing loss prior to entering service.  

Thus, the next question is whether the Veteran's pre-existing 
bilateral hearing loss was aggravated during service.  See 
Wagner v. Principi, 370 F.3d at 1097.  The Veteran currently 
has bilateral hearing loss under VA regulation.  

The VA otolaryngologist opined that the Veteran was exposed 
to acoustic trauma during basic training resulting in 
significant decline in his bilateral hearing acuity as 
demonstrated by an in-service May 1969 audiogram which 
clearly shows permanent damage.  This opinion does not 
clearly and unmistakably demonstrate that the Veteran's pre-
existing bilateral hearing loss was not permanently 
aggravated during military service.  See Wagner, Wray, supra.  
Therefore, service connection for bilateral hearing loss 
based on in-service aggravation is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
based on in-service aggravation is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


